DETAILED ACTION
This office action is in response to applicant's communication filed on 07/07/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant's remarks and amendments, in response to the last Office Action,  have been considered with the results that follow: 
Claims 1 and 11 are amended.
Claims 1-20 are now pending in this application.
The previously raised 35 U.S.C. §112(b), indefiniteness rejections of claims are withdrawn in view of Applicant's amendments.
	
Response to Arguments
Applicant's arguments filed 07/07/2021 have been fully considered but they are moot, because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations “the first programming language” and “the second programming language” lack antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US 2014/0059064 A1) in view of AbinitioDML (“Abinitio Tutor – Abinitio Data Types”, Oct 2013), Shukla (“Usability Comparison White Paper: Informatica vs. Ab initio”, Apr 2017) and BitwiseETL (“Bitwise - ETL Converter”, Oct 2017).

Regarding claim 1, 
			Holmes teaches A system that implements extract, transform and load migration from a source data structure in a first language to a target data structure in a second language, the system comprising: (para [0003]: …system, and method for using views of subsets of nodes of a schema to generate data transformation jobs to transform input files in first data formats to output files in second data formats”)
		a memory component that stores data relating to the source data structure and the target data structure; and (FIG. 25, para [0032]: “The repository 8 and file system 11 may be implemented in storage media in one or more storage devices…”)
		a computer server coupled to the memory, the computer server comprising a programmed computer processor configured to perform the steps of: (FIG. 25, para [0081]: “computer system/server 402”)
		storing files in a source data structure…; (para [0038]: “…input file 75 comprising a flat text file having text delimited fields of data or a database table having fields” read on ‘source data structure’ in a first language, it is implicit that this file is stored within the local memory; Also see FIG. 9, para [0056], para [0057]: “...data transformation process 24 imports (at block 282) the input 222...”. After a file is imported, it is obvious that the file would be stored within local memory)
		executing a conversion job to translate ...files in the source data structure to an extensible markup language (XML) target data structure through a parser that identifies a plurality of data attributes and data attribute metadata for the source files in the source data structure and maps the plurality of data attributes to the XML target data structure based on the attribute metadata; …converting the files from the ...of the source data structure to the XML target data structure by iterating the source data structure files one by one in a loop; (para [0017], FIG.9 shows input data comprising attributes and attribute characters; FIGS. 4-7; paras [0038-42]: “The hierarchical representation 74 includes a hierarchical arrangement of group and content nodes 76 that represents the data fields in the input file 75 and a mapping 77 of the data fields in the input file 75 to nodes in the hierarchical arrangement 76 ...data transformation service 20 receives (at block 124) via the client GUI 2 a definition of an import step to import one or many inputs 84 (FIG. 4) in a first data format having data in data fields...For each of the imported inputs 84, the data transformation services 20 generates (at block 126) a hierarchical representation 74 of the data in the imported inputs... The defined transformation 96 operates on the nodes defined in the input schema 94 to produce a transformed hierarchical representation of the transformed input defined by the output schema 102...” and para [0044]: “...For each data transformation 86 for the job 90, the data transformation process 24 performs (at block 154) the data transformation operation and data mapping to produce a transformed hierarchical representation of data described by the output schema... data transformation process 24 uses (at block 156) the merge mapping 100 to map the data from the nodes resulting from the previous composing data transformations and other transformations to nodes in the merge view.... output may comprise a structured document having markup language tags structuring the data, such as an XML file” teach input data/files comprising data fields/attributes/nodes [‘data attributes, metadata’] being mapped/transformed [parsed/translated/converted] one by one into XML/output target structure; It is understood in the art that the “For each” language refers to processing 
		storing converted files in the same…; and (FIG. 7: “step 158”; FIG. 8: “SaveXMLData 176”; para [0044]: “Outputs 88 having the nodes, hierarchical arrangement, and data of nodes as defined by the output schema 102 are generated (at block 156) as defined in the output schema 102 and the output is produced (at block 158). In one embodiment, the inputs 84 for the data transformations may comprise text delimited flat files and the output may comprise a structured document having markup language tags structuring the data, such as an XML file”; Also see paras [0019, 45])
		importing a target data structure schema. (para [0028]: “…import XSD files 12 from file system 11 and save the XML schema 14 defined by the XSD files 12 to the repository 8”; FIG. 5: “Output Schema 102”; para [0040]: “…an output schema 102, comprising the input schema 94 enhanced by the hierarchical schema nodes describing the composing results by the composer data transformation 86”; para [0042]: “The mapping 100 maps the nodes in the input schema 94 to the subset of nodes in the selected view 98 or the output schema 102, which is created based on the input schema 94, enhanced by the transformation”).
	
		While Holmes teaches that various files and data corresponding to the data transformation job (‘conversion job’) are stored in a file system (FIG. 1, para [0028]), it does not explicitly teach storing files...in data manipulation language (DML) in a designated folder, the source data structure comprising a first software configured to perform high-volume extract, transfer, and load data processing:  ...the DML files... 

		However, AbinitioDML teaches storing files... in data manipulation language (DML) in a designated folder, (in pages 1-2: “A DML can be stored under a file name… It reads the data records from a serial file or multifile in the file system… ” teaches that DML files are stored within a file system which is understood to include directories (‘folder’); Also see for further evidence: AbinitioFolders, “Abinitio Tutor - Multi files & Parallelism”, Oct 2013), cited on PTO-892 Notice of Reference Cited: page 1: “Multi files reside in multi directories… A Multi directory example: mfile:/users/training/test-mfs/”) 
		the source data structure comprising a first software configured to perform ...extract, transfer, and load data processing: ...the DML files... (in page 1: “Data Manipulation Language (DML) is used in AbInitio to define the complete record structure… During reading/writing/processing data will be treated accordingly to the defined record structure...A DML can be stored under a file name…Graph uses DML to define record formats, expressions, transform function and key specifiers. DML refers to record format, which describe how data should be interpreted...”, page 2: “...by using DML expressions to add fields, combine fields, or transform the data in the records. It manipulates one record at a time and does work like validation and cleansing e.g. deleting bad values, setting default values, standardizing field formats or rejecting records with invalid date etc.” teaches software [Ab Initio] configured to perform extract, transfer and load processing)
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holmes to incorporate the teachings of AbinitioDML and enable Holmes to store source files in a designated folder and support source data structure expressed in DML as doing so would enable the files to be referred multiple times, and enable support for AbInitio and a rich set of data types (In AbinitioDML, page 1).

		Shukla teaches ...software configured to perform high-volume extract, transfer, and load data processing (in page 2: “This report is an evaluation of two leading Extract, Transform and Load (ETL) tools, Informatica and Ab initio... If cost is not a concern Ab initio can be preferred for performance, processing of high volume of data and easy to develop perspective” and page 9: “Due to the inherent way Ab initio handles parallelism, it works brilliantly with massive data volumes” teaches Ab Initio software is configured to preform high-volume ETL processing)
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holmes to incorporate the teachings of Shukla and enable Holmes to incorporate a software configured to perform high-volume ETL processing, as doing so would enable support for large companies which require very large amount of data handling (In Shukla, page 9).

		While Holmes teaches converting files from source to target data structures (paras [0041-46]), it does not explicitly teach automatically converting files… 	However, BitwiseETL teaches automatically converting files (page 1: “Automate ETL migration from one system to another… ETL Conversion Automation Engine”)
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holmes to incorporate the teachings of BitwiseETL and enable Holmes to support automatic file convertion as doing so would enable touch-free conversion and increase in developer productivity (In BitwiseETL, page 1).

Regarding claim 2, 
		Holmes as modified by AbinitioDML, Shukla and BitwiseETL teaches all the claimed limitations as set forth in the rejection of claim 1 above.
		Holmes teaches first data format (‘first programming language’) comprising text delimited flat files among others (FIG. 9), but doesn’t explicitly teach The system of claim 1, wherein the first programming language comprises DML
		AbinitioDML teaches wherein the first programming language comprises DML (in page 1: “… (DML) is used in AbInitio to define the complete record structure… This can be defined either in grid mode or in text mode. A DML can be stored under a file name…”)
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holmes to incorporate the teachings of AbinitioDML and enable Holmes to support DML files as doing so AbinitioDML, page 1).

Regarding claim 3, 
		Holmes as modified by AbinitioDML, Shukla and BitwiseETL teaches all the claimed limitations as set forth in the rejection of claim 1 above.
		Holmes further teaches The system of claim 1, wherein the second programming language comprises XML (para [0039]: “…the output 88 may comprise a structured document in a document markup language, such as an XML document”).

Regarding claim 4, 
		Holmes as modified by AbinitioDML, Shukla and BitwiseETL teaches all the claimed limitations as set forth in the rejection of claim 1 above.
		Holmes and AbinitioDML teach The system of claim 1, wherein the first programming language comprises DML and the second programming language comprises XML (in Holmes:  FIG. 17, para [0039]: “…one or more inputs 84 in a first data format, such as text delimited flat files, database tables; hierarchical representations of the inputs 85, such as instances of the hierarchical representation 74 (FIG. 3)” teaches first language comprises flat files, “…the output 88 may comprise a structured document in a document markup language, such as an XML document” teaches second language comprises XML; Further, AbinitioDML teaches in page 1: “… (DML) is used in AbInitio to define the complete record structure… This can be defined either in grid mode or in text mode. A DML can be stored under a file name…”).

Regarding claim 5, 
		Holmes as modified by AbinitioDML, Shukla and BitwiseETL teaches all the claimed limitations as set forth in the rejection of claim 1 above.
		Holmes further teaches The system of claim 1, wherein the conversion job further comprises iterating a list of files one by one in a loop operation (para [0041]: “…The data transformation service 20 receives (at block 124) via the client GUI 2 a definition of an import step to import one or many inputs 84 (FIG. 4) in a first data format having data in data fields, such as a text delimited file. For each of the imported inputs 84, the data transformation services 20 generates (at block 126) a hierarchical representation 74 of the data in the imported inputs comprised of a plurality of nodes of different types” teaches the data transformation service (‘conversion job’) iterates through list of files).

Regarding claim 6, 
		Holmes as modified by AbinitioDML, Shukla and BitwiseETL teaches all the claimed limitations as set forth in the rejection of claim 1 above.
		Holmes and AbinitioDML teach The system of claim 1, wherein the conversion job comprises a DML to XML job (in Holmes:  para [0039]: “A composer data transformation job includes …one or more inputs 84 in a first data format, such as text delimited flat files, database tables; hierarchical representations of the inputs 85, such as instances of the hierarchical representation 74 (FIG. 3); … and an output 88 to which the results of the data transformations 86 are outputted. In one embodiment, the output 88 is in a different data format than that of the inputs, and the output 88 may comprise a structured document in a document markup language, such as an XML document”; in AbinitioDML, page 1: “…(DML) is used in AbInitio to define the complete record structure… This can be defined either in grid mode or in text mode. A DML can be stored under a file name”).

Regarding claim 7, 
		Holmes as modified by AbinitioDML, Shukla and BitwiseETL teaches all the claimed limitations as set forth in the rejection of claim 1 above.
		Holmes further teaches The system of claim 1, wherein the source data structure comprises a number of attributes and attribute characters (para [0017]: “FIG. 9 illustrates an embodiment of an input file” shows input data comprising attributes and attribute characters; para [0038]: “The hierarchical representation 74 includes a hierarchical arrangement of group and content nodes 76 that represents the data fields in the input file 75 and a mapping 77 of the data fields in the input file 75 to nodes in the hierarchical arrangement 76…”).

Regarding claim 8, 
		Holmes as modified by AbinitioDML, Shukla and BitwiseETL teaches all the claimed limitations as set forth in the rejection of claim 1 above.
		BitwiseETL further teaches The system of claim 1, wherein the source data structure utilizes an extract transform and load tool offered by AB INITIO® (in page 2: “Readily Available ETL to ETL Adaptors… Ab Initio” teaches extract transform and load tool offered by Abinitio)
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holmes to incorporate the teachings of BitwiseETL and enable Holmes to utilize ETL/Extract transform and load tool in Abinitio as doing so would enable automated ETL conversion from Abinitio (In BitwiseETL, page 1).

Regarding claim 9, 
		Holmes as modified by AbinitioDML, Shukla and BitwiseETL teaches all the claimed limitations as set forth in the rejection of claim 1 above.
		BitwiseETL further teaches The system of claim 1, wherein the target data structure utilizes data integration software offered by TALEND® (in page 2: “Readily Available ETL to ETL Adaptors… Talend”, “...touch free migration using ETL converter” teaches data integration software offered by Talend; It is implicit ETL/Extract transform and load tools support data integration)
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holmes to incorporate the teachings of BitwiseETL and enable Holmes to utilize the data integration functionality offered by Talend as doing so would enable automated ETL conversion to Talend (In BitwiseETL, page 1). 

Regarding claim 10, 
		Holmes as modified by AbinitioDML, Shukla and BitwiseETL teaches all the claimed limitations as set forth in the rejection of claim 1 above.
		Holmes further teaches The system of claim 1, wherein automatically converting files from a source data structure to a target data structure in a second programming language is performed by a parser (para [0054]: “FIG. 17 illustrates a transformation job 22 comprising a parsing job 220…” teaches data transformation (‘conversion’) performed by a parser; Also see paras [0058-61]).

Claim 11 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Claim 12 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

Claim 13 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

Claim 14 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Claim 15 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

Claim 16 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

Claim 17 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

Claim 18 recites substantially the same claim limitations as claim 8, and is rejected for the same reasons.

Claim 19 recites substantially the same claim limitations as claim 9, and is rejected for the same reasons.

Claim 20 recites substantially the same claim limitations as claim 10, and is rejected for the same reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165